Title: To James Madison from Jacob Wagner, 12 September 1806
From: Wagner, Jacob
To: Madison, James



Dear Sir
Department of State 12 Septr. 1806

I have forwarded to Mr. Sanford the patent he requested.  I have forwarded the letter addressed to Mr. Payne under the impression that it would be opened by his family: should not this be the case, I shall be happy to send it to Tripoli.  From a conversation I had with the Comptroller, I thought it necessary and not amiss to write the letter, of which I enclose a copy, to the Collector of Wilmington.  There is no treaty stipulation upon the subject of repairs, except in the Convention of 1800 with France, which is also confined to prizes to privateers.
Packages of letters were received under cover to you from Mr. Gallatin & Genl. Dearborn, by the last mail, from Mr. Bowdoin. That for the latter will be forwarded by his office to day: Mr. G’s has been opened but is not later than the 8 May. I have the honor to remain With the greatest respect & attacht. Your obed. Servt.

Jacob Wagner

